Order entered January 24, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00163-CV
                                      No. 05-18-00164-CV

                           IN THE INTEREST OF M.A.A., A CHILD

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                         Trial Court Cause Nos. 1-09-843 and 1-15-76

                                            ORDER
       Before the Court is appellants’ January 22, 2019 sixth motion to extend the deadline to

file their briefs. The motion does not state the length of the extension sought, but explains the

extension is necessary due to the death of appellant Mother’s father, and the child’s grandfather,

on January 13, 2019.

       Our order granting the last extension cautioned appellants that failure to file the briefs by

January 22, 2019 could result in dismissal of the appeal without further notice. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b),(c). In light of the circumstances, however, we GRANT the motion.

Given that this appeal was filed February 13, 2018 and the brief was first due June 15, 2018, we

ORDER the brief be filed no later than February 11, 2019. We again caution appellants that

failure to file the briefs may result in dismissal of the appeal without further notice.    See id.

38.8(a)(1), 42.3(b),(c).

                                                      /s/    BILL WHITEHILL
                                                             JUSTICE